BANT, J., (after stating the facts). (1) The Legislature of 1915 passed an act authorizing individuals, partnerships and corporations of this State to exchange reciprocal or inter-insurance contracts with each other, or with individuals, partnerships, and corporations of other States. Acts of 1915, page 610. The only issue raised by the appeal is whether or not, in a suit to recover on a fire insurance policy, the subscriber may sue the association in its associated name. A voluntary association, being only a collection of individuals, could not, at common law, sue or be sued by its associated name, and, in the absence of an enabling act, suits against such associations should be brought against individual members. 4 Cyc. 312-313, and 5 C. J. 1369. It is the contention of counsel for the plaintiffs that the statute under which the association was permitted to make insurance contracts in this case provides, in effect, that the association should be sued in its society or company name. The act in question is act 152 of the General Assembly of 1915, entitled An act authorizing and regulating certain classes of indemnity contracts empowering corporations to make such contracts and fixing certain fees and the penalty for violation thereof. Section 1 authorizes the exchange of inter-insurance contracts of individuals, partnerships, and corporations. Section 2 provides that such contracts may be executed by duly authorized and designated attorneys, and that the office where such contracts are issued shall be located as designated in the power of attorney. Section 3 provides that the subscribers so contracting among themselves shall file with the Insurance Commissioner certain declarations, through, their attorney, which shall be verified under his oath. Section 4 is as follows: “Concurrently with the filing of the declaration provided for by the terms of section 3 hereof, the attorney shall file with the Insurance Commissioner an instrument in writing executed by him for said subscribers, conditioned that, upon tbe issuance of certificate of authority provided for in section 10 hereof, service of process may be had upon the Insurance Commissioner in all suits in this State arising out of such policies, contracts, or agreements, which service shall be valid and binding upon all subscribers exchanging at any time reciprocal or inter-insurance contracts through such attorney. Three copies of such process shall be served, and the Insurance Commissioner shall file one copy, forward one copy to said attorney, and return one copy with his admission of service.” Section 5 provides that the attorney shall file with the Insurance Commissioner a statement showing the maximum amount of indemnity upon any single risk and information as to the commercial rating of the subscribers. Section 6 provides for a reserve sum for the payment of losses.  (2-3) It will be noted that section é of the act provides for service of process upon the Insurance Commissioner in all suits in this State arising out of policies issued by the association. The object of the present suit was to establish the liability of the association upon the policy sued on which was issued by the association. It is true the act does not, in express terms, provide that suit shall be brought against the association under its associated name, but such is, we think, the effect of the statute when all its parts are read in the light of each other. It would be a vain and idle thing to provide that service of process should be had upon the Insurance Commissioner in all suits in this State arising out of such policies and contracts, and that such service should be valid and binding upon all subscribers exchanging at any time reciprocal or inter-insurance contracts through the attorney in fact if the plaintiffs had to resort to the common law method of procedure as to the parties to the suit. In other words, it would be useless to provide that suits should be brought' against each subscriber in his individual name and that service might be had upon the Insurance Commissioner. Section 2 provides for the execution of the contracts by the attorney who acts for the subscribers and that the office where such contracts are issued shall be located as designated in the power of attorney. The power of attorney recites that Lee Blakemore, Incorporated, is attorney in fact for subscribers at Manufacturing Wood Workers Underwriters of the city of Chicago. The record also shows that the Manufacturing Wood Workers Underwriters is located at 1518 McCormick building, city of Chicago, State of Illinois. The insurance purports to be issued by the Manufacturing Wood Workers. Underwriters. It is true Lee Blakemore testified that Lee Blakemore, Incorporated, is attorney in fact for subscribers at Manufacturing Wood Workers Underwriters and that the Manufacturing Wood Workers Underwriters is the name or title of the office at which such subscribers proposed to exchange indemnity contracts, but when the whole record is considered we think that the Manufacturing Wood Workers Underwriters was the name under which the voluntary unincorporated association acted. In other words, the power of attorney not only designated the building, street number, and city in which the office of the association was situated, but it also designated the name under which such association made its contracts. Therefore, we are of the opinion that, when all the provisions of the statute are considered, it meant to designate a name under which the association should do business and to provide the person upon whom service should be had in all suits involving the validity of policies of insurance and contracts of the association. Counsel who have filed a brief as amid curiae claim that this construction of the statute is shown to be wrong by a provision of the policy. The clause is as follows: “In the event of litigation herein, to avoid a multiplicity of suits, no suits or other proceedings at law or in equity shall in any event be begun or maintained for the recovery of any claim upon, or by virtue of, this policy against more than one of the underwriters hereon at any time, nor in any court other than the highest court of original jurisdiction; and that final decision in such suit, or other proceedings, shall he taken to be decisive of the similar claim, so far as the same may subsist, against each of the other underwriters hereon, absolutely fixing his liability in the premises, each of the underwriters hereon, in consideration of this entire stipulation, so far as he individually is or may be concerned, expressly agrees to accept and abide by the result of such final de-. cisión in the same manner and to the same effect as if he had been sole defendant in a similar suit or proceeding as to the similar claim against him, so far as the same may subsist, save and except, however, as to the matter of costs and disbursements.” In the first place, it may be said that the subscribers could not abrogate the statute by any provisions inserted in their policy. So at most this could be said to be only an additional remedy afforded the subscribers. We think, however, the object of this clause was to provide the method for a subscriber suing on a policy to enforce the proportionate liability against his fellow-subscribers in the event that the reserve fund on deposit was not sufficient to pay the loss. In such a case the policy holder might sue an individual subscriber for his proportionate part of such sum as would be necessary to pay the loss, the liability of each subscriber being individual and not joint. The Legislature has provided the method by which voluntary unincorporated associations may do business and the kinds of business they may do. It has provided for a reserve fund which the association may collect from its subscribers and for an attorney-in-fact who shall conduct the business of the association. The Legislature has complete control over the remedies which it gives the subscribers of such associations. It provides in express terms for the service of process in all suits arising out of policies upon the Insurance Commissioner, and by necessary inference we think provides for a name under which the association may do business and under which it may bring or defend suits which are brought against .it. It adopted such a name, and the policy sued on was issued under that name. It follows that the court erred in quashing the service of summons and in dismissing the complaint. For that error the judgment must be reversed, and the cause will be remanded for further proceedings according to law.